IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41981

STATE OF IDAHO,                                 ) 2015 Opinion No. 32
                                                )
       Plaintiff-Respondent,                    ) Filed: May 29, 2015
                                                )
v.                                              ) Stephen W. Kenyon, Clerk
                                                )
HEATHER LYNN HEARD,                             )
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and order of the district court denying suppression
       motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.



LANSING, Judge
       Heather Lynn Heard was found unconscious in her hotel room after a domestic
disturbance. Officers entered the room, purportedly to ensure her safety. After doing so, officers
found illegal drugs and syringes.     Accordingly, Heard was charged with possession of a
controlled substance and possession of paraphernalia. Heard sought suppression of the drug
evidence on the ground that the officers violated the Fourth Amendment by entering her hotel
room without a warrant. The district court denied her motion and Heard appeals.
                                                I.
                                       BACKGROUND
       Brandon Byars worked as a security guard for a Burley hotel. He was notified that a
couple was loudly arguing in an adjacent parking lot and went to speak with them. He came

                                                1
upon Heard and her fiancé, Steven Harris. When asked to stop arguing, they did, and left the
area. Later that evening, Byars heard additional reports of arguing and loud fighting at an
adjacent store.   When Byars himself heard additional arguing at the hotel, he called law
enforcement and reported that Heard and Harris were engaged in a domestic disturbance.
       After dispatch relayed Byars’ report, Staff Sergeant Thompson of the Cassia County
Sheriff’s Office arrived on scene. He met Byars at the hotel and both proceeded to Heard’s
room. From outside, Byars and Thompson could see into the room through an uncovered
window and a partially open door. From the doorway Thompson saw Harris, who was awake
and alert, and Heard, who was lying motionless on a bed. Heard did not move when Thompson
began speaking with Harris. Thompson explained to Harris that a domestic dispute had been
reported. As the two spoke, the officer became concerned because Heard was not waking up. In
his experience, people infrequently ignored the presence of police. Accordingly, Thompson
asked Harris to waken Heard.        She moved only slightly and mumbled.            According to
Thompson’s subsequent testimony, Heard seemed “extremely groggy,” causing him to worry she
was injured or intoxicated. At that point, the officer entered the room because he believed
“people’s safety” was at stake.
       After entering, Thompson spoke to Heard, who slowly began to respond. At the officer’s
direction, she got out of bed. When she did so, a small plastic bag fell onto the bed. At that
point, the officer and Heard both left the room and spoke outside. Heard had visible marks on
her face and arm, indicating possible domestic violence. The officer also observed needle marks
on her arms. She eventually admitted to having used drugs two weeks earlier. Thereafter, the
officer seized the small plastic bag, which was found to contain methamphetamine.
       Heard was arrested and charged with possession of a controlled substance, Idaho Code
§ 37-2732(c)(1), and possession of paraphernalia, I.C. § 37-2734A.        She filed a motion to
suppress the drug evidence, arguing that the drugs were found as a result of an unconstitutional
search because Thompson entered her hotel room without a warrant. After an evidentiary
hearing, the district court denied the motion, holding that Thompson’s entrance fell within the
exigent circumstances exception to the warrant requirement. In the trial court’s view, the officer
had legitimate reason to fear that Heard was injured because he arrived shortly after a domestic
dispute and found one person unresponsive. This exigency, the court held, justified Thompson’s
warrantless entry to ensure Heard’s safety.

                                                2
         Heard entered a conditional guilty plea to the possession of a controlled substance charge
in exchange for the dismissal of the other charge, and reserved her right to appeal the denial of
her suppression motion.
                                                II.
                                           ANALYSIS
         When a decision on a motion to suppress evidence is challenged, we accept the trial
court’s findings of fact that are supported by substantial evidence, but we freely review the
application of constitutional principles to the facts as found. State v. Wulff, 157 Idaho 416, 418,
337 P.3d 575, 577 (2014); State v. Watts, 142 Idaho 230, 232, 127 P.3d 133, 135 (2005); State v.
Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a suppression hearing,
the power to assess the credibility of witnesses, resolve factual conflicts, weigh evidence, and
draw factual inferences is vested in the trial court. State v. Valdez-Molina, 127 Idaho 102, 106,
897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d 659, 662 (Ct. App.
1999).
         Physical entry into an occupant’s hotel room amounts to a search governed by the Fourth
Amendment to the United States Constitution. See Hoffa v. United States, 385 U.S. 293, 301
(1966) (“A hotel room can clearly be the object of Fourth Amendment protection as much as a
home or an office.”); State v. Robinson, 144 Idaho 496, 499, 163 P.3d 1208, 1211 (Ct. App.
2007) (“the Fourth Amendment has drawn a firm line at the entrance to the house. Absent [an
exception to the warrant requirement], that threshold may not reasonably be crossed without a
warrant.”) (quoting Payton v. New York, 445 U.S. 573, 589-90 (1980)). Therefore, officers are
generally required to obtain a warrant before entering a house or hotel room. Payton, 445 U.S. at
589-90; Robinson, 144 Idaho at 499, 163 P.3d at 1211. A warrantless entry is permissible,
however, if it was a reasonable response to an exigent circumstance. Brigham City, Utah v.
Stuart, 547 U.S. 398, 403 (2006); Mincey v. Arizona, 437 U.S. 385, 392 (1978). Exigencies
include danger to the police or to other persons inside the dwelling. Robinson, 144 Idaho at 499,
163 P.3d at 1211. Thus, “[t]he need to protect or preserve life or avoid serious injury is
justification for what would be otherwise illegal absent an exigency or emergency.” Brigham
City, 547 U.S. at 403. For this reason, law enforcement officers may enter a home or other
private premises without a warrant to render emergency assistance to an injured occupant or to
protect an occupant from imminent injury. Id.; Mincey, 437 U.S. at 392.

                                                 3
       In prior cases, we have recognized that unconsciousness or unresponsiveness, along with
factors tending to indicate distress, may amount to exigent circumstances. In State v. Bower, 135
Idaho 554, 557-59, 21 P.3d 491, 494-96 (Ct. App. 2001), a young child was left without care and
her father was found unconscious in a hotel room shower. We had little difficultly concluding
that those facts represented exigent circumstances. Likewise, we found exigency in State v.
Barrett, 138 Idaho 290, 292, 62 P.3d 214, 216 (Ct. App. 2003) where a person was first observed
on his next-door neighbor’s porch, unable to stand or to open the door, and later found
incoherent and curled up in a fetal position. There, we held that entrance into the person’s home
was permitted to ascertain the cause of his condition and to ensure that no other residents of the
home had been exposed to any hazards. Id. at 294, 62 P.3d at 218.
       Here, the officer described two safety concerns that prompted his entry. The first was
that Heard might need immediate medical care. As the officer explained, “She’s unresponsive, I
have no idea whether she’s unconscious, or if she’s been drugged or she’s intoxicated, [or if she
has a] head injury.” His second concern was that Harris might hurt or intimidate Heard. The
district court found that the first concern was reasonable and that Heard’s condition, as observed
at the time the officer entered the room, amounted to exigent circumstances.
        We agree with the district court. The officer saw Heard initially unconscious and
thereafter minimally responsive. In the officer’s view, which was credited by the district court,
Heard’s behavior was not consistent with normal behavior of a person being awakened from
sleep. Instead, he testified that her response was “odd,” causing concern and “a pretty clear sign
there might be something wrong.”
       We also note that the officer knew that the timing and circumstances of Heard’s
unconsciousness were suspicious. Generally, surrounding circumstances can be indicative of
whether a person is asleep or been rendered unconscious in some other manner. Here, the
testimony indicates that approximately five minutes had elapsed from the time that Byars heard
arguing until the police arrived on scene. People ordinarily would not be expected to fall deeply
asleep mere minutes after being engaged in a loud argument. Also, Harris had told the officer
that Heard had not taken medication that she usually took, a factor that could suggest the
possibility of medical complications. Here, the evidence showed that the officer found Heard
unconscious under strange circumstances that justified his concern that she might be in serious



                                                4
danger and justified his entry to ensure her safety. Therefore, the district court correctly held that
the exigent circumstances exception to the warrant requirement applied. 1
       Officer Thompson entered Heard’s hotel room after finding her unconscious under
suspicious circumstances. Although his entrance was not authorized by a warrant, we conclude
that it was authorized under the exigent circumstances exception to the warrant requirement.
Therefore, the district court’s order denying Heard’s suppression motion and the judgment of
conviction are affirmed.
       Chief Judge MELANSON and Judge GUTIERREZ CONCUR.




1
        Contrary to Heard’s argument, this is not a holding that every report of domestic violence
creates exigent circumstances. Had Heard been awake and alert, there would be no basis for
finding exigent circumstances in this case.
                                                  5